Case 1:18-cv-14117-RMB-KMW Document 33 Filed 12/11/19 Page 1 of 1 PageID: 162

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

 SUNIL DUTT,

                   Plaintiff,

       v.                              Civil No. 18-14117-RMB-KMW

 ABK PETROLEUM CORP., et al.,

                       Defendants.


                  ORDER FOR ADMINISTRATIVE TERMINATION
                   AS TO DEFENDANT ABK PETROLEUM CORP.

       THIS MATTER having been brought before the Court by way of

 the Suggestion of Bankruptcy filed by Richard M. Flynn, Esquire,

 counsel for defendant, ABK Petroleum Corp., on November 22, 2019;

 and it appearing to the Court that Defendant, ABK Petroleum Corp.

 is the subject Debtor in a Voluntary Chapter 7 Bankruptcy in the

 United States Bankruptcy Court, District of New Jersey, Bankruptcy

 Petition No. 19-32058; and for good cause shown,

       IT IS on this 25th day of November, 2019 hereby

       ORDERED that all proceedings against Defendant, ABK Petroleum

 Corp., shall be, and hereby are, STAYED; and it is further

       ORDERED that the Clerk administratively terminate this matter

 with respect to Defendant ABK Petroleum Corp. until further order

 of this Court.

                                   s/ Karen M. Williams
                                   KAREN M. WILLIAMS
                                   United States Magistrate Judge



 cc:   Hon. Renée M. Bumb
